Case 1:16-cv-20924-JJO Document 508 Entered on FLSD Docket 04/27/2020 Page 1 of 5



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                          Case Number: 16-20924-CIV-O’SULLIVAN

  DONNA INCARDONE, et al.,

         Plaintiffs,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD.,

        Defendant.
  _____________________________________/

        ORDER GRANTING DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
          BAHAMAS MARITIME AUTHORITY REPORT AND TESTIMONY

         THIS CAUSE is before the Court upon Defendant’s Memorandum of Law in Support of

  Defendant’s Motion in Limine to Exclude the Bahamas Maritime Authority Report and Testimony,

  [ECF No. 482]. The Court has reviewed the Motion, Plaintiffs’ Response in Opposition thereto,

  [ECF No. 485], the pertinent portions of the record, and is otherwise fully advised in the premises.

  For the following reasons, Defendant’s Motion in Limine is GRANTED.

         I. Background

         Plaintiffs, a group of special-needs children and their families, seek compensation for the

  alleged injuries they sustained when their cruise on Defendant’s Anthem of the Seas encountered

  a winter storm that produced hurricane-force winds. [ECF Nos. 243 at 1, 247 at 1]. Plaintiffs allege

  that Defendant negligently and recklessly sailed the vessel into the path of the storm despite

  predeparture weather warnings and a propulsion system known to fail. [ECF No. 55 ¶¶ 14–16, 27].

         After the incident, a maritime investigation was conducted by the Bahamian Maritime

  Authority (“BMA”). The parties dispute whether the investigation was “jointly” conducted by the

  BMA, the National Transportation Safety Board (“NTSB”), and the United States Coast Guard
Case 1:16-cv-20924-JJO Document 508 Entered on FLSD Docket 04/27/2020 Page 2 of 5



  (“USCG”). This investigation included interviews of various Royal Caribbean crewmembers,

  including Staff Captain Wendy Williams and First Navigation Officer Kyriakos Spahis. The final

  BMA Report was published on February 19, 2020.

         Plaintiffs previously moved to preclude any findings from this investigation, including the

  Report. [ECF No. 266]. Though for different reasons, the Defendant agreed that the BMA Report

  should be excluded. [ECF No. 288]. Accordingly, because the Defendant did not oppose Plaintiffs’

  requested relief, the Court granted the motion. [ECF No. 442].

         At this juncture, however, Plaintiffs seek to admit various interview statements taken

  during the course of the investigation as a carve out from the Court’s previous Order. Defendant

  moved in limine to exclude the interview transcripts, arguing that they should be statutorily

  excluded pursuant to 46 U.S.C.A. § 6308(a). [ECF No. 370]. On February 20, 2020, the Court

  heard oral argument on the matter and requested further briefing from the parties.

         II. Discussion

         Defendant asserts that the transcripts Plaintiffs seek to introduce include “findings,

  opinions, and conclusions” from the Report, and are therefore inadmissible under 46 U.S.C. §

  6308(a). In pertinent part, the statute provides as follows:

         Notwithstanding any other provision of law, no part of a report of a marine casualty
         investigation conducted under section 6301 of this title, including findings of fact,
         opinions, recommendations, deliberations, or conclusions, shall be admissible as
         evidence or subject to discovery in any civil or administrative proceedings, other
         than an administrative proceeding initiated by the United States.

  46 U.S.C.A. § 6308(a) (emphasis added). Such information is deemed inadmissible because

  “investigations of marine casualties and accidents and the determinations made are for the purpose

  of taking appropriate measures for promoting safety of life and property at sea, and are not intended

  to fix civil or criminal responsibility.” 46 C.F.R. § 4.07-1(b).



                                                    2
Case 1:16-cv-20924-JJO Document 508 Entered on FLSD Docket 04/27/2020 Page 3 of 5



         Allowing Plaintiffs to admit the very statements underlying the foundation of the BMA

  Report circumvents the statute’s purpose and disincentivizes cooperation with such investigations.

  In reaching this conclusion, the Court’s analysis boils down to two questions. The first is

  paramount.

     1. Does the Report fall within the statute’s purview despite BMA’s lead role in the
        investigation?

         It does. As previously noted, the parties dispute whether the investigation was “jointly”

  conducted by the BMA, the NTSB, and the USCG. The Court notes, however, that throughout the

  course of this litigation, Plaintiffs have acknowledged that the post-voyage investigation was in

  fact conducted by all three entities. See, e.g., Pls.’ Mot. in Limine, ECF No. 266 at 1 (“After the

  February 6, 2014 voyage, the Bahamian Maritime Authorities, U.S. Coast Guard, and National

  Transportation Safety Board began an investigation into the cruise and the incident at issue in this

  action.”). Nonetheless, the BMA Report references materials provided by the USCG and NTSB,

  and the interviews conducted as part of the investigation include questions from USCG and NTSB

  investigators, further evincing that this was indeed a joint investigation.

         Though not dispositive of the issue, the statute does not limit its application to

  investigations conducted solely by the United States Coast Guard or to those where the Coast

  Guard took the lead role in the investigation. Nor do Plaintiffs provide the Court with caselaw

  suggesting as much.

         Plaintiffs rely upon Diamond Offshore Co. v. Survival Sys. Intern., Inc., for the proposition

  that any marine casualty investigation conducted by a foreign authority—whether or not in

  conjunction with the USCG or NTSB—is excepted from the statute. See No. H-11-1701, 2013 WL

  371648, at *15 (S.D. Tex. Jan. 29, 2013). The Court disagrees. First, the holding in Diamond

  Offshore is distinguishable in that the investigative report at issue was by all indications prepared


                                                    3
Case 1:16-cv-20924-JJO Document 508 Entered on FLSD Docket 04/27/2020 Page 4 of 5



  and conducted by the Brazilian Maritime Authority alone. Id. (emphasis added). Contrary to the

  facts of this case, there is no indication in Diamond Offshore that the USCG or NTSB played any

  role in the investigation. The application of that case is therefore limited.

         It seems both contrary to statutory intent and practical application that because the maritime

  authority of the vessel’s flag state—here, the Bahamas—took the lead role in an investigation

  conducted alongside the USCG and NTSB, the participants of such investigation would no longer

  be afforded the statute’s protection. As such, the Court finds that the BMA Report falls within the

  statute’s purview. Having answered this initial question affirmatively, the Court next turns to the

  next and final question in the analysis.

     2. Are the statements in the interview transcripts protected?

         They are. The statute is clear that “no part of a report of a marine casualty

  investigation…shall be admissible or subject to discovery.” 46 U.S.C.A. § 6308(a) (emphasis

  added). There is plenty of case law supporting this contention.

         In re Eternity Shipping is on point. 444 F. Supp. 2d 347, 363 n.56 (D. Md. 2006). The

  parties there similarly disagreed as to whether interview transcripts should be statutorily excluded.

  The Court ruled that they should, and this Court agrees. Id. First, the Court noted that the language

  of the statute is clear that “no part of a report” shall be admissible or subject to discovery. Id.

  Accordingly, the statute’s list of specifically excluded contents is “illustrative and not conclusive.”

  Id. Therefore, the Court held that whether or not the transcripts mentioned any findings of fact,

  conclusions, or opinions, they were nevertheless inadmissible. Id.; see also Falconer v. Penn

  Maritime, Inc., 397 F. Supp. 2d 68, 70 (D. Me. 2005) (finding that “possible notes of statements

  of the Coast Guard investigator are…clearly inadmissible”).




                                                    4
Case 1:16-cv-20924-JJO Document 508 Entered on FLSD Docket 04/27/2020 Page 5 of 5



          In support of their position that the interview transcripts should be considered separate and

  apart from the BMA Report itself, Plaintiffs cite to the decision in Guest v. Carnival Corp., 917 F.

  Supp. 2d 1242, 1246 (S.D. Fla. 2012). In the posture of a discovery dispute, the Court found that

  the statute did not protect internal documents that Carnival provided the Coast Guard in aid of its

  investigation. Id. Rather, it limited the statute’s protection to documents and information created

  by the Coast Guard, finding that a litigant’s own documents were subject to discovery. Id. The

  Court did not conclude, however, that interviews conducted as part of the investigation by the

  investigating authority—and contained within the report—are admissible. 1 Such a finding would

  significantly undermine the statute’s purpose and the policy rationale behind such purpose.

          In light of the statute’s clear mandate that “no part of a report of a marine casualty

  investigation…shall be admissible,” the interview transcripts and the statements contained therein

  shall be excluded.

          Accordingly, it is hereby:

          ORDERED AND ADJUDGED that

          1. Defendant’s Motion in Limine, [ECF No. 482], is GRANTED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of April, 2020.



                                                   __________________________________________
                                                   JOHN J. O’SULLIVAN
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
  Copies provided to:
  All counsel of record




  1
   Plaintiffs do not address whether the interview transcripts in fact contain findings of fact, conclusions,
  and/or opinions. If so, the transcripts are indeed subject to exclusion pursuant to the statute. See In re
  Eternity Shipping, 444 F. Supp. 2d at 363 n.56. As discussed at length in the Defendant’s Reply Brief, it
  appears they do. See ECF No. 486 at 4-6.


                                                      5
